Citation Nr: 0520426	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran served on active duty from November 1966 to 
November 1968.  Service in the Republic of Vietnam is 
indicated by the evidence of record.

In a January 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  He indicated disagreement with that decision and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

Following its review of the evidence, the Board finds that 
further development of the record is necessary.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004).  The 
veteran has been accorded treatment for PTSD, with clinical 
diagnoses of PTSD indicated in VA medical records.  In 
addition, he has furnished information as to his claimed 
stressors.  There is, however, no supporting evidence 
indicating that the alleged stressor events did in fact 
occur, as would be supplied by corroborating documentation as 
furnished by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  

The Board is of the opinion that additional development of 
the veteran's claim should be undertaken, in the form of 
attempted verification of his purported stressors and, if 
warranted, an examination to determine whether PTSD is in 
fact present and, if so, whether it is the product of a 
verified in-service stressor. 

Accordingly, this case must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should request from the veteran 
that he submit any additional 
corroborating evidence of his claimed 
stressors he may have.  In particular, 
the veteran should be requested to 
provide specific details concerning the 
times, places, individuals and units 
involved in the events he identifies as 
stressors.  

2.  Should the veteran provide 
sufficiently detailed information, VBA 
should review the file and prepare a 
summary of the veteran's claimed 
stressors.  This summary, together with a 
copy of the DD 214, a copy of this 
remand, and all associated documents, 
should be sent to the USASCRUR.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

3.  If USASCRUR corroborates one or more 
of the veteran's stressors, the veteran 
should be accorded an examination by a VA 
psychiatrist, who should ascertain 
whether any psychiatric disorder is 
currently manifested and, if so, the 
appropriate diagnosis thereof.  If PTSD 
is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  Thereafter, VBA should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

